


AGREEMENT AND PLAN OF MERGER




AMONG




WESTGATE ACQUISITIONS CORPORATION,




WESTGATE MERGER, INC.,




AND




FARMHOUSE, INC.




AGREEMENT AND PLAN OF MERGER







THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of this 12th day of December 2018 by and among WESTGATE ACQUISITIONS
CORPORATION, a Nevada Corporation (“Westgate”); WESTGATE MERGER, INC., a Utah
corporation and wholly owned subsidiary of Westgate (“Merger Sub”); and
FARMHOUSE, INC., a privately held Washington corporation (“Farmhouse”).




WHEREAS, Westgate desires to acquire Farmhouse by way of a merger transaction
whereby Merger Sub will be merged with and into Farmhouse and 100% of the issued
and outstanding shares of Farmhouse common stock will be exchanged for shares of
Westgate common stock, whereupon Farmhouse will be the surviving corporation and
become the wholly owned subsidiary of Westgate (Merger Sub and Farmhouse are
collectively referred to herein as the “Constituent Corporations”);




WHEREAS, the Boards of Directors of Westgate, Merger Sub and Farmhouse,
respectively, deem it advisable and in the best interest of each entity and
their respective stockholders, that Merger Sub merges with and into Farmhouse
pursuant to those terms and conditions set forth in this Agreement, and that
Articles of Merger be filed with the States of Utah and Washington pursuant to
applicable provisions of law (such transaction is hereafter referred to as the
“Merger”);




WHEREAS, in consideration for the Merger, Farmhouse stockholders will exchange
their Farmhouse common stock for shares of Westgate common stock per the terms
set forth herein; and




WHEREAS, each of the parties to this Agreement desires to make certain
representations, warranties and agreements in connection with the transactions
contemplated herein and also to prescribe various conditions thereto.




NOW THEREFORE, in consideration of the premises, mutual covenants set out herein
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:




SECTION  1

Acquisition of Farmhouse.  




(a)

The parties to this Agreement do hereby agree that at the Closing and Effective
time of the Merger (“Closing” and “Effective Time of the Merger” are defined in
Section 6 below), Merger Sub will merge with and into Farmhouse premised upon
the terms and conditions set forth herein and in accordance with the provisions
of the Utah Revised Business Corporation Act (“Utah Code”), and Washington
Business Corporation Act (“Washington Act”). Pursuant to the Merger, following
the Closing and at the Effective Time of the Merger, all Farmhouse stockholders
will exchange an aggregate of 100% of their outstanding Farmhouse common stock
for shares of authorized, but previously unissued Westgate common stock on a one
share for one share basis post-split as described in Section 2(e) below. At the
Closing, Farmhouse will have issued and outstanding a minimum of 10,611,131
shares of its common stock and a maximum of 11,251,148 shares of common stock.
All outstanding shares of Merger Sub at the Closing will be exchanged for a like
number of shares of Farmhouse common stock which, following the Effective Time
of the Merger, will represent 100% of the outstanding shares of Farmhouse common
stock.

(b)

Farmhouse owns certain assets and property that are depicted in its financial
statements and more fully described in Attachment No. 1(b), annexed hereto and
by this reference made a part hereof. Upon the Effective Time of the Merger,
Farmhouse, as a wholly owned subsidiary of Westgate, will retain ownership of
all its assets and property.




(c)

 It is the intention of the parties hereto that this transaction qualifies as a
tax-free reorganization under Section 368(a)(2)(E) of the Internal Revenue Code
of 1986, as amended, and related sections thereunder.




SECTION  2

Terms of Merger.  In accordance with the provisions of this Agreement and the
requirements of applicable law, Merger Sub will be merged with and into
Farmhouse as of the Effective Time of the Merger. Farmhouse will be the
surviving corporation (hereinafter sometimes referred to as the “Surviving
Corporation”) as the wholly owned subsidiary of Westgate, and the separate
existence of Merger Sub will cease to exist at the Effective Time of the Merger.
Farmhouse, as the Surviving Corporation, will succeed to and assume all the
rights and obligations of Merger Sub in accordance with the applicable law, as
described below. Consummation of the Merger will be upon the following terms and
subject to the conditions set forth herein:




(a)

Corporate Existence.  Commencing at the Effective Time of the Merger, the
separate corporate existence of Merger Sub will cease and the Surviving
Corporation will continue its corporate existence as a Farmhouse, Inc., a
Washington corporation; and




(i)

the Surviving Corporation will thereupon and thereafter possess all rights,
privileges, powers, franchises and property (real, personal and mixed) of each
of the Constituent Corporations;




(ii)

all debts due to either of the Constituent Corporations, on whatever account,
all causes in action and all other things belonging to either of the Constituent
Corporations will, except as otherwise set forth herein, be taken and deemed to
be transferred to and will be vested in the Surviving Corporation by virtue of
the Merger without further act or deed; and




(iii) all rights of creditors and all liens, if any, upon any property of any of
the Constituent Corporations will be preserved unimpaired, limited in lien to
the property affected by such liens immediately prior to the Effective Time of
the Merger, and all debts, liabilities and duties of the Constituent
Corporations will thenceforth attach to the Surviving Corporation.




(b)

Effective Time of the Merger.  At the Effective Time of the Merger,




(i)

the Certificate of Incorporation and Bylaws of Farmhouse, as existing and in
effect immediately prior to the Effective Time of the Merger, will be and remain
the Certificate of Incorporation and Bylaws of the Surviving Corporation;




(ii)

the members of the Board of Directors of Merger Sub and its executive officers
holding office immediately prior to the Effective Time of the Merger, will
resign as directors and executive officers, to be effected at the Effective Time
of the Merger, and the incumbent directors officers of Farmhouse will remain as
the directors officers of the Surviving Corporation; and




(iii) the Westgate Board of Directors will take all necessary requisite actions
to appoint as additional directors to the Westgate Board those persons set forth
in Section 2(e)(v) below.




(c)

Conversion of Securities.  At the Effective Time of the Merger and without any
action on the part of Westgate, Merger Sub, Farmhouse or the holders of any of
the securities of any of these corporations, each of the following will occur:




(i)

As of the date of this Agreement, Farmhouse has 10,617,798 shares of common
stock issued and outstanding. The Parties agree that the final number of shares
of Farmhouse common stock issued and outstanding at the Closing and immediately
prior to the Effective Time of the Merger, will be a minimum of 10,611,131 and
up to a maximum of 11,251,148 shares. The final number of Farmhouse shares at
the Closing is to be determined by the additional number of Farmhouse shares
that are issued to holders of certain outstanding convertible instruments upon
their conversion into Farmhouse common stock prior to the Closing.




(ii)

At the Effective Time of the Merger, each one (1) share of Farmhouse common
stock issued and outstanding will be exchanged for one (1) share of Westgate
common stock.

Holders of certificates or other instruments previously evidencing shares of
Farmhouse common stock outstanding immediately prior to the Effective Time of
the Merger, will cease to have any rights with respect to such shares of
Farmhouse common stock, except as otherwise provided herein or by law. Those
persons receiving shares of Westgate common stock and the respective number of
shares to be received pursuant to the terms of the Merger and this Agreement are
set forth in Attachment No. 2(c) annexed hereto and, by this reference, made a
part hereof.




(iii) Each one share of common stock of Merger Sub issued and outstanding
immediately prior to the Effective Time of the Merger, will remain in existence
and exchanged as one share of common stock of the Surviving Corporation, which
shares will be owned solely by Westgate.




(iv) Any shares of Farmhouse capital stock held in the treasury of Farmhouse
immediately prior to the Effective Time of the Merger, will automatically be
canceled and extinguished without any conversion thereof and no payment will be
made with respect thereto. At the Effective Time of the Merger, the stock
transfer books of Farmhouse will be closed and thereafter, there will be no
further registration of transfers on the stock transfer books of the Surviving
Corporation of any shares of Farmhouse common stock that were outstanding
immediately prior to the Effective Time of the Merger.




 (d)

Restricted Securities.




(i)

None of the shares of Westgate common stock into which the shares of Farmhouse
common stock are to be converted will, at the Effective Time of the Merger, be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
but will be deemed to have been issued pursuant to an exemption or exemptions
therefrom (subject to the satisfaction of certain other terms and conditions
hereof) and will be considered “restricted securities” within the meaning of
Rule 144 promulgated under the Securities Act. All shares of Westgate common
stock to be issued pursuant to this Agreement will be exempt from registration
under the Securities Act pursuant to Section 4(2) of that Act and/or Regulation
D, Rule 506 promulgated thereunder, and certificates representing the shares
will bear a restrictive legend worded substantially as follows and as may
otherwise be required:




“The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) and are “restricted securities” as that term
is defined in Rule 144 under the Act. The shares may not be offered for sale,
sold or otherwise transferred except pursuant to an exemption from registration
under the Act, the availability of which is to be established to the
satisfaction of the corporation.”




(ii)

At the Closing, Westgate will direct its transfer agent to record, as soon as
practicable after the Effective Time of the Merger, the issuance of Westgate
common stock to the holders of Farmhouse’ common stock pursuant to the
provisions set forth above. The transfer agent will annotate its records to
reflect the restrictions on transfer embodied in the legend set forth above.
There will be no requirement of Westgate to register under the Securities Act
any shares of Westgate common stock issued in connection with the Merger.




(e)

Other Matters.




(i)

Prior to the Effective Time of the Merger, Westgate will take all necessary and
requisite actions to cause to be effective a reverse split of its issued and
outstanding shares of common stock on a one (1) share for two and one-half (2.5)
shares basis. At the time of the reverse split, Westgate will have issued and
outstanding 8,690,190 pre-split shares of common stock and, following the
reverse split and immediately prior to the Effective Time of the Merger,
Westgate will have outstanding approximately 3,476,076 shares, without giving
effect to rounding up of fractional shares. All shares of Westgate common stock
to be issued pursuant to this Agreement and the Merger will be issued on
post-split shares.




(ii)

Prior to the Effective Time of the Merger, Westgate will take all necessary and
requisite actions to cause to its corporate name to be changed to WeedClub Inc.




(iii)

 Prior to the Effective Time of the Merger, Westgate will take all necessary and
requisite actions to cause its authorized capitalization to be increased to
200,000,000 shares of common stock, par value $0.00001 per share.




(iii)

 Immediately prior to the Effective Time of the Merger, Farmhouse will have no
more than 11,251,148 shares of Farmhouse common stock issued and outstanding.
There are no other series of Farmhouse common stock or preferred stock issued
and outstanding.




(iv)

 Attachment No. 2(e), annexed hereto and by this reference made a part hereof,
sets forth certain convertible debt of Farmhouse or other convertible instrument
that may be converted by the holder into Farmhouse capital stock or, following
the Effective Time of the Merger, into Westgate common stock, for no more than
an aggregate of 436,683 Westgate shares (post-split). Farmhouse agrees that is
at the Closing any convertible instrument has not been converted into Farmhouse
common stock, it will take all requisite and reasonable actions to amend the
existing instruments to make them convertible into shares of Westgate common
stock.

(v) Immediately prior to the Closing, the Westgate Board of Directors will
nominate and elect the following three new directors to the Westgate Board; Evan
Horowitz, Mike Landau and Brian Holmes, which persons will become the Westgate
Board of Directors effective immediately upon the Effective Date of the Merger.
All new directors will serve in such capacities until the next meeting of
stockholders of Westgate at which directors are elected. Following the
nominations and election of the above persons, the current directors and
officers of Westgate will immediately tender their resignations upon the
Effective Date of the Merger.




(vi)

 The parties hereby acknowledge that Westgate has incurred expenses related to
the Merger which are included in the accounts payable of Westgate.  Such
accounts payable will be paid in the normal course of business following the
Closing of the Merger.




(vii) Upon execution of this Agreement, Westgate will make the appropriate
requisite notice filings with the Securities and Exchange Commission (“SEC”) to
report the transactions contemplated hereby and will also make such other
filings and notifications with the SEC, FINRA, and any state regulatory agencies
as may be necessitated by this Agreement.




(viii) If, at any time after the Closing, any further action is necessary or
desirable to carry out the intent and purposes of this Agreement, the current
officers and directors of Westgate will assist and use their reasonable efforts
to take any and all such lawful and necessary actions.




(ix) Within a reasonable time following the Closing and Effective Time of the
Merger, the Parties intend that Westgate will take all necessary and requisite
actions to file all appropriate documents with the SEC relating to a
registration statement on Form S-1, or other appropriate form, for the purpose
of registering for resale certain issued and outstanding shares of Westgate
common stock. Those shareholders and their respective number of shares to be
registered is to be determined and agreed upon by the current Westgate Board of
Directors and the new Board of Directors designated by this Agreement.




(x)

The Parties hereto acknowledge that there is currently no public trading market
for Westgate common stock. Following the Effective Time of the Merger, the
Parties agree that Westgate will cause to be made an application to OTC Markets
Group to have Westgate included for quotation of the OTC Pink Market, OTCQB, or
other recognized public trading medium.




SECTION  3

Delivery of Shares.  On or as soon as practicable after the Effective Time of
the Merger, Farmhouse will use its reasonable efforts to cause the holders of
Farmhouse’ common stock (the “Farmhouse Stockholders”) to surrender to
Westgate’s transfer agent for cancellation, all certificates or other evidences
of ownership representing their shares of Farmhouse’ common stock, against
delivery of certificates representing the shares of Westgate common stock for
which Farmhouse common stock is to be converted in the Merger pursuant to
Section 2 hereof. Each Farmhouse Stockholder will be required, prior to or upon
surrender of their Farmhouse common stock to deliver to Westgate an “investment
letter” or other written instrument acceptable to the parties hereto, providing,
among other things, whether or not the investor is an “accredited investor” as
defined under Regulation D of the Securities Act. Until surrendered and
exchanged as herein provided, each outstanding certificate, which, prior to the
Effective Time of the Merger, represented Farmhouse common stock, will be deemed
for all corporate purposes to evidence ownership of the same number of shares of
Westgate common stock into which the shares of Farmhouse common stock
represented by such Farmhouse certificate will be converted hereunder.




SECTION  4

Representations of Farmhouse.  Farmhouse hereby makes, as of the date hereof and
as of the Effective Time of the Merger, the following representations and
warranties:




(a)

Farmhouse is duly and validly incorporated under the laws of the State of
Washington and is in good standing and duly qualified to do business in that
state and in any other state where required to be so qualified.




(b)

Farmhouse has the requisite power and authority to enter into this Agreement,
together with such other agreements and documents requisite to this Agreement
(the “Transaction Documents”), to which it is a party and to perform its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and other Transaction Documents to which Farmhouse is a party and the
consummation of the transactions contemplated hereby and thereby, have been, or
will prior to the Closing and the Effective Time of the Merger be, duly
authorized by Farmhouse’ Board of Directors, as appropriate, and by its
stockholders, if necessary. The execution of this Agreement and other
Transaction Documents does not materially violate or breach any material
agreement or contract to which Farmhouse is a party and, to the extent required,
has or will have by Closing, obtained all necessary approvals or consents
required by any agreement to which it is a party. The execution and performance
of this Agreement and other Transaction Documents will not violate or conflict
with any provision of Farmhouse’ Articles of Incorporation or Bylaws in effect
as of the date hereof.




(c)

Farmhouse will deliver to Westgate at the Closing and annex hereto as Attachment
No. 4(c), which by this reference will be made a part hereof, the Farmhouse
unaudited financial statements as of and for the two years ended December 31,
2017, including the unaudited balance sheet as of September 30, 2018 and the
related unaudited statement of operations, cash flows and changes in
stockholders' equity for the two years then ended, which financial statements
present fairly the financial position and results of operations of Farmhouse, on
a consistent basis. Farmhouse further agrees that within seventy (70) days from
the Closing, it will deliver to Westgate audited financial statements of
Farmhouse for the two years ended December 31, 2017.




(d)

Farmhouse is the owner and has good and marketable title to all of its assets
and properties carried on its books, including those reflected in the balance
sheets contained in the Farmhouse Financial Statement, free and clear of all
debts, liens, claims, charges, security interests or other encumbrances, except
as described in Attachment No. 4(d), annexed hereto and, by this reference, made
a part hereof. Farmhouse hereby warrants and represents that it has the
authority to execute this Agreement, whereby Westgate will become the owner of
the Farmhouse’s assets by way of its sole ownership of Farmhouse as a wholly
owned subsidiary.




(e)

Farmhouse is not a party to any material pending litigation or, to the knowledge
of its executive officers, any governmental investigation or proceeding and no
litigation, claims, assessments or any governmental proceedings are threatened
in writing against Farmhouse.




(f)

Neither Farmhouse nor any of its officers, employees or agents, nor any other
person acting on behalf of Farmhouse, has, to the best of their knowledge,
directly or indirectly, within the past five years, given or agreed to give any
gift or similar benefit to any person who is or may be in a position to help or
hinder Farmhouse’ business, or assist it in connection with any actual or
proposed transaction, which (i) might be reasonably expected to subject it to
any material damage or penalty in any action or to have a material adverse
effect on Farmhouse or its business, assets, properties, financial condition or
results of operations (a “Material Adverse Effect”), (ii) if not given in the
past, might have reasonably been expected to have had a Material Adverse Effect,
or (iii) if not continued in the future, might be reasonably expected to have a
Material Adverse Effect or to subject Farmhouse to material suit or penalty in
any action.




(g)

Farmhouse has, or by the Effective Time of the Merger will have filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed in the ordinary course of its business or
any predecessor, and has paid, or will have paid or made adequate provisions for
all taxes or assessments which have become due as of the Effective Time of the
Merger.




(h)

To the best of its knowledge, Farmhouse has not materially breached any material
agreement to which it is a party or obligated by. Farmhouse has previously given
Westgate copies of or access to all material contracts, commitments and/or
agreements to which it is a party.




(i)

Except as otherwise disclosed in Attachment 4(i) annexed hereto, Farmhouse does
not own any capital stock or have any interest in any subsidiary, corporation,
partnership or other form of business organization.




(j)

Information regarding Farmhouse and its assets and business, which has been
delivered by Farmhouse to Westgate for use in connection with the Merger, was,
at the time provided, true and accurate in all material respects.




(k)

To its knowledge, Farmhouse has and, at the Closing will have disclosed in
writing to Westgate, all events, conditions and facts materially affecting the
business, financial conditions (including any liabilities, contingent or
otherwise) or results of operations of Farmhouse.




(l)

To the best of its knowledge, Farmhouse is and has been in material compliance
with all applicable laws, orders, rules and regulations of all governmental
bodies and agencies, including applicable securities laws and regulations and
environmental laws and regulations, except where such noncompliance in the
aggregate has not had, and would not be reasonably expected to have, a Material
Adverse Effect. Farmhouse has not received notice of any noncompliance with the
foregoing, nor is it aware of any claims or claims threatened in writing in
connection therewith.




(m)

 Except as otherwise disclosed herein or by a written attachment hereto, no
officer, director or affiliate of Farmhouse has been, within the past five
years, (i) a party to any bankruptcy petition against such person or against any
business of which such person was affiliated; (ii) convicted in a criminal
proceeding or subject to a pending criminal proceeding (excluding traffic
violations and other minor offenses; (iii) subject to any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting their involvement in any type of business,
securities or banking activities; or (iv) found by a court of competent
jurisdiction in a civil action by the SEC or the Commodity Futures Trading
Commission, to have violated a federal or state securities or commodities law
and which judgment has not been reversed, suspended or vacated.




(n)

 Except as disclosed to Westgate in writing and annexed hereto as Attachment No.
4(n), Farmhouse has no “material” contracts, commitments, arrangements, or
understandings relating to its business, operations, financial condition,
prospects, or otherwise. For purposes of this Section 4(n), “material” means
payment or performance of a contract, commitment, arrangement or understanding
in the ordinary course of business, which is expected to involve payments to any
third party in excess of $100,000.




(o)

Farmhouse does not have or maintain any employee benefit, bonus, incentive
compensation, profit-sharing, equity, stock bonus, stock option, stock
appreciation rights, restricted stock, other stock-based incentive, executive
compensation agreement, employment agreement, deferred compensation, pension,
stock purchase, employee stock ownership, savings, pension, retirement,
supplemental retirement, employment related change-in-control, severance, salary
continuation, layoff, welfare (including, without limitation, health, medical,
prescription, dental, disability, salary continuation, life, accidental death,
travel accident, and other insurance), vacation, holiday, sick leave, fringe
benefit, or other benefit plan, program, or policy, whether qualified or
nonqualified and any trust, escrow, or other agreement related thereto, covering
any present or former employees, directors, or their respective dependents.




(p)

There are no actions, proceedings or investigations pending or threatened
against Farmhouse and, after making appropriate investigation, to the best of
its knowledge none is threatened before any federal or state environmental
regulatory body, or before any federal or state court, alleging noncompliance by
Farmhouse or any predecessor in interest with the Comprehensive Environmental
Response, Compensation and Liability Act of 1990 ("CERCLA") or any other
Environmental Laws. To Farmhouse’ knowledge after due investigation;




(i)

there is no reasonable basis for the institution of any action, proceeding or
investigation against Farmhouse under any Environmental Law;




(ii)

Farmhouse is not responsible under any Environmental Law for any release by any
person at or in the vicinity of real property of any hazardous substance (as
defined by CERCLA), caused by the spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of
any such hazardous substance into the environment;




(iii) Farmhouse is not responsible for any costs of any remedial action required
by virtue of any release of any toxic or hazardous substance, pollutant or
contaminant into the environment including, without limitation, costs arising
from security fencing, alternative water supplies, temporary evacuation and
housing and other emergency assistance undertaken by any environmental
regulatory body;




(iv)

Farmhouse is in material compliance with all applicable Environmental Laws; and




(v)

no real property, now or in the past, used, owned, managed or controlled by
Farmhouse contains any toxic or hazardous substance including, without
limitation, any asbestos, PCBs or petroleum products or byproducts in any form,
the presence, location or condition of which (x) violates any Environmental Law,
or (y) cannot be cleaned by ordinary reclamation procedures customary in the oil
and gas industry.




For purposes of this Agreement, "Environmental Laws" will mean any federal,
state, local or municipal statute, ordinance or regulation, or order, ruling or
other decision of any court, administrative agency or other governmental
authority pertaining to the release of hazardous substances (as defined in
CERCLA) into the environment.




(q)

No representation or warranty by Farmhouse contained in this Agreement contains
any untrue statement of a material fact, or omits to state a material fact
necessary in order to make the statements therein not misleading. Except as
specifically indicated elsewhere in this Agreement, all documents delivered by
Farmhouse in connection herewith, have been and will be complete originals, or
exact copies thereof.




SECTION  5

Representations of Westgate and Merger Sub.  Westgate and Merger Sub hereby make
jointly and severally, as of the date hereof and as of the Effective Time of the
Merger, the following representations and warranties:




(a)

Westgate is registered under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), and is required to file certain current and periodic reports
with the SEC. Westgate represents that as of the date of this Agreement, it is
current with all requite filings under the Exchange Act.




(b)

As of the date hereof and the Effective Time of the Merger, the shares of
Westgate common stock to be issued and delivered to the Farmhouse Stockholders
hereunder and in connection herewith will, when so issued and delivered,
constitute duly authorized, validly and legally issued, fully-paid and
nonassessable shares of Westgate common stock, free of all liens and
encumbrances.




(c)

Each of Westgate and Merger Sub has the requisite corporate power to enter into
this Agreement and to perform its respective obligations hereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (i) have been or will, prior to the Closing
and the Effective Time of the Merger, be duly authorized by the respective
Boards of Directors of Westgate, Merger Sub and by Westgate as the sole
stockholder of Merger Sub; and (ii) except as otherwise set forth herein, do not
have to be approved or authorized by the stockholders of Westgate. The execution
and performance of this Agreement will not constitute a material breach of any
agreement, indenture, mortgage, license or other instrument or document to which
Westgate or Merger Sub is a party or to which it is otherwise subject and will
not violate any judgment, decree, order, writ, law, rule, statute, or regulation
applicable to Westgate, Merger Sub or their properties. The execution and
performance of this Agreement will not violate or conflict with any provision of
the respective Certificates of Incorporation or Bylaws of either Westgate or
Merger Sub.




(d)

Westgate has delivered to Farmhouse, or will deliver prior to the Closing, a
true and complete copy of its audited financial statements for the fiscal years
ended December 31, 2017, and 2016, and its unaudited financial statements for
the nine-months ended September 30, 2018 (the “Westgate Financial Statements”).
The Westgate Financial Statements are complete, accurate and fairly present the
financial condition of Westgate as of the dates thereof and the results of its
operations for the periods then ended. The Westgate Financial Statements have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (except as may be indicated therein or
in the notes thereto) and fairly present the financial position of Westgate as
of the dates thereof and the results of its operations and changes in financial
position for the periods then ended. Other than as set forth in any schedule or
exhibit attached hereto, and except as may otherwise be set forth or referenced
herein, there are no material liabilities or obligations, either fixed or
contingent, not disclosed or referenced in the Westgate Financial Statements or
in any exhibit or notes thereto other than contracts or obligations occurring in
the ordinary course of business since September 30, 2018; unless otherwise
disclosed herein, Westgate  does not have accounts payable that have been
created in the normal course of business; and no such contracts or obligations
occurring in the ordinary course of business constitute liens or other
liabilities which materially alter the financial condition of Westgate as
reflected in the Westgate Financial Statements. Westgate has, or will have at
the Closing, good title to all assets, properties or contracts shown on the
Westgate Financial Statements subject only to dispositions and other
transactions in the ordinary course of business, the disclosures set forth
therein and liens and encumbrances of record.




(e)

Merger Sub has no financial statements because it was recently created solely
for the purpose of effectuating the Merger and it has been, is and will remain
inactive except for purposes of the Merger. Merger Sub has no assets,
liabilities, material contracts or obligations of any kind other than as
incurred in the ordinary course in connection with its incorporation in Utah.
Merger Sub has no subsidiaries or affiliates.




(f)

Except as disclosed in writing to Farmhouse, since September 30, 2018, there
have been no material adverse changes in the business, financial condition or
results of operation of Westgate, except changes arising in the ordinary course
of business, which changes would materially and adversely affect the financial
position of Farmhouse.




(g)

Neither Westgate nor Merger Sub is a party to or the subject of, any material
pending litigation, claims, or governmental investigation or proceeding not
reflected in the Westgate Financial Statements and there are no material
lawsuits, claims, assessments, investigations, or similar matters, threatened in
writing against Merger Sub, Westgate, or the management or properties of
Westgate or Merger Sub.




(h)

Westgate and Merger Sub are each duly organized, validly existing and in good
standing under the laws of the jurisdiction of their respective incorporation;
each has the corporate power to own its property and to carry on its business as
now being conducted and is duly qualified to do business in any jurisdiction
where so required, except where the failure to so qualify would have no material
negative impact. Neither corporation is required to be qualified to do business
in any state other than the respective state of its incorporation.




(i)

Westgate and Merger Sub have filed all federal, state, county and local income,
excise, property and other tax, governmental and/or other returns, forms,
filings, or reports, which are due or required to be filed by it prior to the
date hereof and have paid or made adequate provision in the Westgate Financial
Statements for the payment of all taxes, fees, or assessments which have or may
become due pursuant to such returns, filings or reports or pursuant to any
assessments received. Neither Westgate nor Merger Sub is delinquent or obligated
for any tax, penalty, interest, delinquency or charge and there are no tax liens
or encumbrances applicable to either corporation.




(j)

As of the date of this Agreement, Westgate’s authorized capital stock consists
of 20,000,000 shares of common stock, $0.00001 par value, of which 8,690,190
shares are presently issued and outstanding. Westgate has taken the necessary
and requisite actions to amend its Articles of Incorporation to increase its
authorized capitalization to 200,000,000 shares of common stock, par value
$0.00001 per share, which change shall become effective prior to the Closing and
Effective Time of the Merger. Also, prior to the Effective Time of the Merger,
Westgate will have taken all necessary and requisite actions to cause its
current issued and outstanding common stock to be reverse split on a one share
for two and one-half shares basis, as set forth in Section 2(e) above. Merger
Sub’s capitalization consists solely of 10,000 authorized shares of common stock
(“Merger Sub’s Common Stock”), of which 1,000 shares are outstanding, all of
which are owned by Westgate, free and clear of all liens, claims and
encumbrances. All outstanding shares of common stock of Westgate and Merger Sub
are, and will be at the Closing, duly authorized, validly issued, fully paid and
nonassessable. There are no existing options, calls, claims, warrants,
preemptive rights, registration rights or commitments of any character relating
to the issued or unissued capital stock or other securities of either Westgate
or Merger Sub.




(k)

Westgate has taken the necessary and requisite actions to amend its Articles of
Incorporation to cause to its corporate name to be changed to WeedClub Inc.,
which change shall become effective prior to the Closing and Effective Time of
the Merger.




(l)

The financial records, minute books, and other documents and records of Westgate
and Merger Sub will be made available to Farmhouse prior to the Closing. The
records and documents of Westgate and Merger Sub that have been or will be
delivered to Farmhouse, constitute all of the material records and documents of
Westgate and Merger Sub that they are aware of, or that are in their possession
or in the possession of Westgate or Merger Sub.




(m)

Neither Westgate nor Merger Sub has materially breached any material agreement
to which it is or has been a party. Prior to the execution of this Agreement,
Westgate has given to Farmhouse copies of or access to all “material” contracts,
commitments and/or agreements to which Westgate is a party. There are no
currently existing agreements with any affiliates, related or controlling
persons or entities. Westgate has no leasehold interest or other ownership
interest, and no obligations under any real estate or any mining claims. For
purposes of this Section 5(m), “material” means payment or performance of a
contract, commitment, arrangement or understanding in the ordinary course of
business, which is expected to involve payments to any third party in excess of
$100,000.




(n)

All shares of Westgate’s outstanding common stock have been issued pursuant to
an appropriate exemption from registration under the Securities Act and all
applicable state securities laws. There are no outstanding, pending or
threatened stop orders or other actions or investigations relating thereto
involving federal and state securities laws.




(o)

Westgate and Merger Sub have and, at the Closing will have disclosed in writing
to Farmhouse all events, conditions and facts materially affecting the business,
financial conditions, including any liabilities, contingent or otherwise, or
results of operations of either Westgate or Merger Sub, since September 30,
2018.




(p)

All information regarding Westgate that has been provided to Farmhouse by
Westgate, or set forth in any document or other communication, disseminated to
any former, existing or potential stockholders of Westgate, to the public or
filed with the SEC, FINRA, or any state securities regulators or authorities, is
true, complete, accurate in all material respects, not misleading, and was and
is in full compliance with all securities laws and regulations.




(q)

Westgate is and has been in material compliance with, and has conducted any
business owned or operated by it in compliance with all applicable laws, orders,
rules and regulations of all governmental bodies and agencies, including
applicable securities laws and regulations, including, but not limited to, the
Sarbanes-Oxley Act of 2002 and environmental laws and regulations, except where
such noncompliance has and will have, in the aggregate, no material adverse
effect. Westgate has not received notice of any noncompliance with the
foregoing, nor is it aware of any claims or threatened claims in connection
therewith.




(r)

Except as and to the extent specifically disclosed in this Agreement and as may
be specifically disclosed or reserved against as to amount in the latest balance
sheet contained in the Westgate Financial Statements, there is no basis for any
assertion against Westgate of any material liabilities or obligations of any
nature, whether absolute, accrued, contingent or otherwise and whether due or to
become due including, without limitation, any liability for taxes, including
e-commerce sales or other taxes, interest, penalties and other charges payable
with respect thereto. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will;




(i)

result in any payment, whether severance pay, unemployment compensation or
otherwise, becoming due from Westgate to any person or entity, including without
limitation, any employee, director, officer;




(ii)

increase any benefits otherwise payable to any person or entity, including
without limitation, any employee, director, officer or affiliate; or




(iii)

 result in the acceleration of the time of payment or vesting of any such
benefits.




(s)

No aspect of Westgate’s business, operations or assets is of such a character as
would restrict or otherwise hinder or impair Westgate from carrying on its
business as presently being conducted and as anticipated following consummation
of the Merger.




(t)

There is no reasonable basis for the institution of any action, proceeding or
investigation against Westgate under any Environmental Law.




(u)

No representation or warranty by Westgate or Merger Sub contained in this
Agreement and no statement contained in any certificate, schedule or other
communication furnished pursuant to or in connection with the provisions hereof,
contains or will contain any untrue statement of a material fact, or omits to
state a material fact necessary in order to make the statements therein not
misleading. Except as specifically indicated elsewhere in this Agreement, all
documents delivered by Westgate in connection herewith, have been and will be
complete originals, or exact copies thereof.




SECTION 6

Closing.  The Closing of the transactions contemplated herein will take place on
such date (the “Closing”) as mutually determined by the parties hereto, but no
later than five (5) days after all conditions precedent have been satisfied or
waived and all required documents have been delivered.  The parties will use
their reasonable commercial efforts to cause the Closing within 20 (twenty) days
from the date hereof. The “Effective Time of the Merger” will be that date and
time specified in the Articles of Merger as the date on which the Merger will
become effective.










SECTION  7

Actions Prior to Closing.




(a)

Prior to the Closing, Farmhouse on one hand, and Westgate and Merger Sub on the
other hand, will be entitled to make such investigations of the assets,
properties, business and operations of the other party and to examine the books,
records, tax returns, financial statements and other materials of the other
party as such investigating party deems necessary in connection with this
Agreement and the transactions contemplated hereby. Any such investigation and
examination will be conducted at reasonable times and under reasonable
circumstances and the parties hereto will cooperate fully therein. The
representations and warranties contained in this Agreement will not be affected
or deemed waived by reason of the fact that any party hereto discovered, or
should have discovered, that any representation or warranty is or might be
inaccurate in any respect. Until the Closing, the parties hereto and their
respective affiliates will keep confidential and will not use in any manner
inconsistent with the transactions contemplated by this Agreement, any
information or documents obtained from the other concerning its assets,
properties, business or operations. If the Closing will not occur for any reason
(including, without limitation, pursuant to a termination of this Agreement),
the parties hereto and their respective affiliates will not disclose, nor use
for their own benefit, any such information or documents obtained from the other
party or parties, in either case, unless and to the extent such information or
documents are;




(i)

readily ascertainable from public or published information, or trade sources;




(ii)

received from a third party not under an obligation to such information
confidential; or




(iii) required to be disclosed by any applicable law, rule, regulation or court
order.




If the Closing does not occur for any reason, each of the parties and their
respective affiliates will promptly return or destroy all such confidential
information and compilations thereof, as is practicable, and will certify such
destruction or return to the other party.




(b)

Prior to the Closing, any written news releases or public disclosure by any
party hereto pertaining to this Agreement or the transactions contemplated
hereby, will be submitted to the other party for its review and approval prior
to such release or disclosure, provided, however, that;




(i)

such approval will not be unreasonably withheld; and




(ii)

such review and approval will not be required of disclosures required to comply,
in the judgment of counsel, with federal or state securities or corporate laws
or policies.




(c)

Contemporaneous with or prior to the Closing, Westgate’s Board of Directors will
take all necessary and requisite actions to nominate and appoint to the Board
three new directors designated by Farmhouse and to be effective immediately upon
the Closing.




(d)

Except as contemplated by this Agreement and otherwise set forth in Section 2(e)
above, there will be no stock dividend, stock split, recapitalization, or
exchange of shares with respect to, or rights issued in respect of Westgate
common stock after the date hereof and there will be no dividends or other
distributions paid on Westgate’s common stock after the date hereof, in each
case through and including the Effective Time of the Merger.




(e)

Westgate, acting through its Board of Directors, will authorize and take all
requisite and necessary actions to prepare and file the requisite reports and/or
filings with the SEC, the States of Utah and Nevada, and make whatever other
reports and/or filings that may be required pursuant to applicable law.




(f)

Farmhouse will provide to Westgate any documents and information necessary for
inclusion in the requite reports and/or filings to be filed by Westgate with the
SEC or other agency concerning the Merger and the transactions contemplated
hereby. Farmhouse, Westgate and Merger Sub, respectively, agree to promptly
correct any information provided by any of them for use in the reports and/or
filings if, and to the extent that, such information will have become false or
misleading in any material respect and Westgate further agrees to take all
necessary steps to cause the reports and/or filings, as so corrected if
necessary, to be prepared and delivered to the appropriate party to the extent
required by applicable state and federal securities laws.




(g)

Except as required by law, neither Farmhouse nor Westgate and Merger Sub will
voluntarily take any action that would, or that is reasonably likely to, result
in any of the conditions to the Merger not being satisfied. Without limiting the
generality of the foregoing neither Farmhouse nor Westgate and Merger Sub will
not take any action that would result in;




(i)

any of its representations and warranties set forth in this Agreement that are
qualified as to materiality becoming untrue; or




(ii)

any of such representations and warranties that are not so qualified becoming
untrue in any material respect.




SECTION  8

Conditions Precedent to the Obligations of Farmhouse.  All obligations of
Farmhouse under this Agreement and to effect the Merger and other transactions
contemplated hereby, are subject to the fulfillment, prior to or as of the
Closing and/or the Effective Time of the Merger, as indicated below, of each of
the following conditions:




(a)

The representations and warranties by or on behalf of Westgate and Merger Sub
contained in this Agreement, or in any certificate or document delivered
pursuant to the provisions hereof or in connection herewith, will be true at and
as of the Closing and Effective Time of the Merger as though such
representations and warranties were made at and as of such time.




(b)

Westgate and Merger Sub will have performed and complied with, in all material
respects, all covenants, agreements, and conditions required by this Agreement
to be performed or complied with by them prior to or at the Closing. No
preliminary or permanent injunction or other order, decree or ruling issued by a
court or other governmental authority of competent jurisdiction nor any statute,
rule, regulation or executive order promulgated or enacted by any governmental
authority of competent jurisdiction will be in effect which would have the
effect of (i) making the consummation of the Merger illegal, or (ii) otherwise
prohibiting the consummation of the Merger.




(c)

On or before the Closing, the Boards of Directors of Westgate and Merger Sub,
and Westgate as sole stockholder of Merger Sub, will have approved in accordance
with applicable provisions of state corporation law, the execution and delivery
of this Agreement and consummation of the transactions contemplated herein and
will have submitted same to the stockholders of each entity, as applicable.




(d)

On or before the Closing, Westgate and Merger Sub will have delivered to
Farmhouse certified copies of resolutions of the Westgate and Merger Sub Boards
of Directors and Westgate as the sole stockholder of Merger Sub, approving and
authorizing;




(i)

the execution, delivery and performance of this Agreement and all necessary and
proper actions to enable Westgate and Merger Sub to comply with the terms of
this Agreement;




(ii)

the election of Farmhouse’ nominees to the Westgate Board of Directors; and




(iii) all other matters set forth or contemplated herein.




(e)

The Merger will be permitted by applicable state law and Westgate will have
sufficient shares of its common stock authorized to complete the Merger at the
Effective Time of the Merger and the transactions contemplated hereby.




(f)

At the Closing, all of the directors and officers of Merger Sub will have
resigned in writing from their positions as directors and executive officers of
the corporation, effective at the Effective Time of the Merger, and those
persons designated by Farmhouse as nominees to the Westgate Board of Directors
will be duly elected and assume the position of directors on the Westgate Board.




(g)

At the Closing, all instruments and documents delivered by Westgate or Merger
Sub, to Farmhouse Stockholders pursuant to the provisions hereof, will be
reasonably satisfactory to legal counsel for Farmhouse.




(h)

The capitalization of Westgate and Merger Sub will be the same as described in
Section 5(j) above.




(i)

The shares of Westgate common stock to be issued to Farmhouse Stockholders at
the Effective Time of the Merger will be validly issued, nonassessable and fully
paid under the provisions of applicable state law and will be issued in a
private, nonpublic offering in compliance with all federal, state and applicable
securities laws.




(j)

Farmhouse will have completed its financial and legal due diligence
investigation of Westgate with results thereof satisfactory to them.




Section  9

Conditions Precedent to the Obligations of Westgate and Merger Sub.  All
obligations of Westgate and Merger Sub under this Agreement to effect the Merger
and other transactions contemplated hereby, are subject to the fulfillment,
prior to or at the Closing and/or the Effective Time of the Merger as indicated
below, of each of the following conditions:




(a)

The representations and warranties by Farmhouse contained in this Agreement or
in any certificate or document delivered pursuant to the provisions hereof or in
connection herewith, will be true at and as of the Closing and the Effective
Time of the Merger as though such representations and warranties were made at
and as of such times.




(b)

Farmhouse will have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing. No preliminary or permanent
injunction or other order, decree or ruling issued by a court or other
governmental authority of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated or enacted by any governmental
authority of competent jurisdiction will be in effect which would have the
effect of (i) making the consummation of the Merger illegal, or (ii) otherwise
prohibiting the consummation of the Merger.




(c)

Farmhouse will have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it.




(d)

On or before the Closing, the Board of Directors and stockholders of Farmhouse
will have approved in accordance with applicable provisions of state corporation
law, the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.




(e)

On or before the Closing Date, Farmhouse will have delivered to Westgate
certified copies of resolutions of its stockholders and Board of Directors, as
applicable, approving and authorizing the execution, delivery and performance of
this Agreement and the other Transaction Documents and authorizing all of the
necessary and proper action to enable Farmhouse to comply with the terms of this
Agreement.




(f)

The Merger will be permitted by applicable state law.




(g)

Prior to the Closing, Westgate must receive from each Farmhouse Stockholder an
“investment letter” or other equivalent document providing representations that
the shares of Westgate common stock to be issued in the Merger are, among other
things;




(i)

being acquired for investment purposes and not with a view to public resale;




(ii)

being acquired for the investor’s own account; and




(iii)

 are restricted and may not be resold except pursuant to a registration
statement or in reliance upon an exemption to registration under the Securities
Act.




(h)

At the Closing, all instruments and documents delivered by Farmhouse pursuant to
the provisions hereof will be reasonably satisfactory to legal counsel for
Westgate.




(i)

At the Closing, there will be issued and outstanding a minimum of 10,611,131
shares of Farmhouse common stock and a maximum of 11,251,148, which shares will
be exchanged for shares of Westgate common stock on a one (1) share for one (1)
share basis as per Section 2 hereof.




(j)

Farmhouse will have received all necessary and requisite approvals and consents
from its Board of Directors and stockholders and this Agreement and the Merger
will have been adopted and approved by the requisite vote of Farmhouse
Stockholders.










(k)

Westgate will have an exemption from registration under the Securities Act and
the securities laws of the State of Nevada and the various states of residence
of Farmhouse Stockholders for issuance of the shares of Westgate common stock to
be issued to Farmhouse Stockholders pursuant to the Merger.




SECTION  10

Survival.  The representations and warranties contained in this Agreement and
any other document or certificate relating hereto will survive and continue in
full force and effect for a period of one (1) year after the Effective Time of
the Merger.




SECTION 11  

Indemnification.




(a)

From and after the Closing of this Agreement, Westgate and Merger Sub agree to
indemnify, defend and hold harmless Farmhouse and each person who is now, or has
been at any time prior to the date of this Agreement, or who becomes prior to
the Closing an officer or director of Farmhouse, against any costs or expenses
(including reasonable attorneys' fees), judgments, fines, losses, claims,
demands, liabilities, damages and deficiencies, including interest and
penalties, incurred or suffered in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative, arising
out of matters existing or occurring prior to the Closing, whether asserted or
claimed prior to, at or after the Closing, which is based in whole or in part
on, or arising in whole or in part out of the fact that such person is a party
to this Agreement or is or was a director or executive officer of Farmhouse,
including, without limitation, all losses, claims, damages, costs, expenses,
liabilities, judgments or settlement amounts based in whole or in part on, or
arising in whole or in part out of, or pertaining to this Agreement or the
transactions contemplated hereby to the fullest extent that Farmhouse could have
been permitted under applicable state laws and its certificate of incorporation,
bylaws and other agreements in effect on the date hereof to indemnify such
individual.




(b)

From and after the Closing of this Agreement, Farmhouse agree to indemnify,
defend and hold harmless the Westgate and Merger Sub and each person who is now,
or has been at any time prior to the date of this Agreement, or who becomes
prior to the Closing a director or executive officer of Westgate or Merger Sub,
against any costs or expenses (including reasonable attorneys' fees), judgments,
fines, losses, claims, demands, liabilities, damages and deficiencies, including
interest and penalties, incurred or suffered in connection with any claim
action, suit, proceeding or investigation, whether civil, criminal or
administrative, arising out of matters existing or occurring prior to the
Closing, whether asserted or claimed prior to, at or after the Closing, which is
based in whole or in part on, or arising in whole or in part out of the fact
that such person is a party to this Agreement or is or was a director or officer
of Westgate or Merger Sub including, without limitation, all losses, claims,
damages, costs, expenses, liabilities, judgments or settlement amounts based in
whole or in part on, or arising in whole or in part out of, or pertaining to
this Agreement or the transactions contemplated hereby to the fullest extent
that Westgate and Merger Sub could have been permitted under applicable state
laws and its certificate of incorporation, bylaws and other agreements in effect
on the date hereof, to indemnify such individual. In no event will the aggregate
indemnification to be paid by Farmhouse exceed $25,000.00, and no single claim
for indemnification of less than $5,000.00 will be paid by Farmhouse.




(c)

Any indemnified party wishing to claim indemnification under subsection (a) or
(b) of this Section 11, upon learning of any such claim, action, suit,
proceeding or investigation, will promptly notify Westgate, and Merger Sub if
under subsection (a), or Farmhouse if under subsection (b). However, failure to
so notify the appropriate party will not relieve the indemnifying party from any
liability which it may have under this Section 11, except to the extent such
failure materially prejudices such party. In the event of any such claim,
action, suit, proceeding or investigation, (i) the indemnifying party will have
the right to assume the defense thereof and will not be liable to any such
indemnified party in connection with the defense thereof; (ii) the indemnified
party will cooperate in all respects as requested by the indemnifying party in
the defense of any such matter; and (iii) the indemnifying party will not be
liable for any settlement effected without its prior written consent, which
consent will not be unreasonably withheld; provided, however, that the
indemnifying party will not have any obligation hereunder to any indemnified
party if and when a court will ultimately determine, and such determination will
have become final, that the indemnification of such indemnified party in the
manner contemplated hereby is prohibited by law.




SECTION  12

Nature of Representations.  All of the parties hereto are executing and carrying
out the provisions of this Agreement in reliance solely on the representations,
warranties, covenants and agreements contained in this Agreement and the other
Transaction Documents delivered at the Closing and not upon any representation,
warranty, agreement, promise or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.




SECTION  13

Documents at Closing.  At the Closing, the following documents will be
delivered:




(a)

Farmhouse will deliver, or will cause to be delivered, to Westgate the
following;




(i)

a certificate executed by the Presidents of Farmhouse to the effect that all
representations and warranties made by Farmhouse under this Agreement are true
and correct as of the Closing and as of the Effective Time of the Merger, the
same as though originally given to Westgate or Merger Sub on said date and that
Farmhouse has performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
Farmhouse on or prior to the Effective Time of the Merger;




(ii)

a certificate from the state of Farmhouse’ incorporation dated within five (5)
business days of the Closing to the effect that each respective corporation is
in good standing under the laws of said state;




(iii) such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provisions of this Agreement;




(iv) an executed copy of the Articles of Merger related to the Merger
contemplated by this Agreement for filing in Washington and Utah;




(v)

certified copies of resolutions adopted by Farmhouse’ Board of Directors
approving the Merger Agreement and other Transaction Documents related to the
Merger; and




(vi) all other items, the delivery of which is a condition precedent to the
obligations of Westgate and Merger Sub, as set forth in Section 9 above.




(b)

Westgate and Merger Sub will deliver or cause to be delivered to Farmhouse;




(i)

stock certificates representing those securities of Westgate to be issued to
Farmhouse Stockholders as a part of the Merger as described in Section 2(c)
hereof;




(ii)

a certificate of the Presidents of Westgate and Merger Sub, respectively, to the
effect that all representations and warranties of Westgate and Merger Sub made
under this Agreement are true and correct as of the Closing, the same as though
originally given on said date; and that each of Westgate and Merger Sub has
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Effective Time of the Merger;




(iii)

 certified copies of resolutions adopted by Westgate’s and Merger Sub’s Boards
of Directors and Merger Sub’s sole stockholder approving the Merger Agreement
and authorizing the Merger and all related matters;




(iv)

 certificates from the jurisdictions of incorporation of Westgate and Merger Sub
dated within five (5) business days of the Closing Date that each of said
corporations is in good standing under the laws of said state;




(v)

an executed copy of the Articles of Merger for filing in Washington;




(vi)

such other instruments and documents as are required to be delivered pursuant to
the provisions of this Agreement; and




(vii) all other items, the delivery of which is a condition precedent to the
obligations of Farmhouse as set forth in Section 8 hereof.




SECTION  14

Finder’s Fees.  Westgate and Merger Sub, jointly and severally, represent and
warrant to Farmhouse, and Farmhouse represents and warrants to Westgate and
Merger Sub, that except as otherwise set forth herein, none of them, or any
party acting on their behalf, has incurred any liabilities, either express or
implied, to any “broker” or “finder” or similar person in connection with this
Agreement or any of the transactions contemplated hereby.




SECTION  15

Additional Covenants.  Between the date hereof and the Closing, except with
prior written consent of the other party:




(a)

Westgate, Merger Sub and Farmhouse will conduct their business only in the usual
and ordinary course and the character of such business will not be changed nor
will any different business be undertaken;




(b)

No change will be made in the Certificate of Incorporation or Bylaws of
Westgate, Merger Sub or Farmhouse except as described herein;




(c)

No change will be made in the authorized or issued shares of Westgate except as
set forth herein;




(d)

None of the corporate entities hereto will discharge or satisfy any lien or
encumbrance or obligation or liability, other than current liabilities shown on
the financial statements heretofore delivered and current liabilities incurred
since that date in the ordinary course of business; and




(e)

Westgate will not make any payment or distribution to its stockholders or
purchase or redeem any shares or common stock except as set forth herein.




SECTION  16

Termination.  This Agreement may be terminated prior to the Effective Date as
set forth below:




(a)

By mutual written consent of all the parties hereto;




(b)

By Westgate or Farmhouse if the Effective Time of the Merger will not have
occurred on or before January 31, 2019. (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 16(b)
will not be available to any party whose failure to fulfill any obligation under
this Agreement has been the cause of or resulted in, the failure of the
Effective Time of the Merger to occur on or before the Termination Date;







(c)

By Westgate or Farmhouse if any governmental entity;




(i)

will have issued an order, decree or ruling or taken any other action (which the
parties will use their reasonable best efforts to resist, resolve or lift, as
applicable) permanently restraining, enjoining or otherwise prohibiting the
transaction contemplated by this Agreement and such order, decree, ruling or
other action will have become final and non-appealable; or




(ii)

will have failed to issue an order, decree or ruling or to take any other action
and such denial of a request to issue such order, decree, ruling or take such
other action will have become final and non-appealable (which order, decree,
ruling or other action the parties will have used their reasonable best efforts
to obtain); if such action under (i) and/or (ii) is necessary to fulfill the
conditions set forth in Sections 8 and 9, as applicable;




(d)

By Westgate if the approvals of the Farmhouse stockholders contemplated by this
Agreement will not have been obtained by reason of the failure to obtain the
required vote of stockholders or consent to the respective matters as to which
such approval was sought; or




(e)

By Westgate or Farmhouse if one of the other parties will have breached or
failed to perform any of its representations, warranties, covenants or other
agreements contained in this Agreement, such that the conditions set forth in
either Section 8 or Section 9 are not capable of being satisfied on or before
the Termination Date.




SECTION  17

Effect of Termination.  In the event of termination of this Agreement by any of
the parties hereto as provided in Section 16 (other than Section 16(e)), this
Agreement will forthwith become void and there will be no liability or
obligation on the part of any of the parties or their respective officers or
directors.




SECTION  18

Miscellaneous.   




(a)

Further Assurances.  At any time and from time to time after the Effective Time
of the Merger, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to confirm or perfect
title to any property transferred hereunder or otherwise to carry out the intent
and purposes of this Agreement.




(b)

Waiver.  Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party (in its sole discretion) to whom such compliance is owed.




(c)

Amendment.  This Agreement may be amended only in writing as agreed to by all
parties hereto.




(d)

Notices.  All notices and other communications to any party hereto will be in
writing and deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested, by Federal
Express, facsimile or e-mail to the address of the noticed party as follows:




Westgate Acquisitions Corporation and Westgate Merger, Inc.

3625 Cove Point Drive

Salt Lake City, Utah 84109

Telephone:

(801) 209-0740

Facsimile:

(801)

E-mail:  greedp@gmail.com




Farmhouse, Inc.

1355 Market Street

Suite 488

San Francisco, CA 94103

Telephone:(888) 420-6856

Facsimile:(888) 420-6856

E-mail:

 farmhouseinc@gmail.com




Additional notices are to be given as to each party, at such other address as
should be designated in writing complying as to delivery with the terms of this
Section 18(d). All such notices shall be effective when sent, addressed as
aforesaid.




(e)

Headings.  The section and subsection headings in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.




(f)

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.




(g)

Binding Effect.  This Agreement will be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.




(h)

Entire Agreement.  This Agreement and the Attachments and exhibits annexed
hereto, is the entire agreement of the parties covering everything agreed upon
or understood in the transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof.




(i)

Severability.  If any part of this Agreement is deemed to be unenforceable, the
balance of the Agreement will remain in full force and effect.




(j)

Responsibility and Costs.  Whether the Merger is consummated or not and except
as otherwise set forth below, all fees, expenses and out-of-pocket costs
including, but not limited to, fees and disbursements of counsel, financial
advisors and accountants and expenses associated with fulfillment of the
obligations set forth herein, that are incurred by the parties hereto will be
borne solely and entirely by the party that has incurred such costs and
expenses, unless the failure to consummate the Merger is found by a court of
competent jurisdiction to be a breach of the terms hereof, in which event the
breaching party will be responsible for all costs of all parties hereto.




(k)

Legal Representation.  The parties hereto acknowledge and agree that each
respective party is represented by the same legal counsel, Leonard E. Neilson,
Attorney at Law, and that each party hereby waives any existing or potential
conflict of interest that may exist or occur by such common legal
representation.




(l)

Governing Law.  This Agreement will be governed and construed in accordance with
the laws of the State of Utah without regard to principles of conflicts of law.














































[Signatures on following page]





 







IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




Westgate Acquisitions Corporation










By:

/S/ G. Reed Petersen

G. Reed Petersen

Its:

President




Westgate Merger, Inc.










By:

/S/ G. Reed Petersen

G. Reed Petersen

Its:

President




Farmhouse, Inc.







By:

/S/

Evan Horowitz

     Evan Horowitz

Its:

President








By:

/S/

Michael Landau

     Michael Landau

Its:

Secretary










ATTACHMENT  NO. 1(B)














 







ATTACHMENT NO. 2(C)







The following persons are to receive shares of Westgate Acquisitions Corporation
Common Stock in the respective amounts set forth adjacent to their names and
pursuant to the Agreement and Plan of Merger.




Name of Person to Receive



 

Westgate Acquisitions Corporation



Number of Shares to be Received


  


           COMMON STOCK


 











 







ATTACHMENT NO. 4(M)




FARMHOUSE, INC.

MATERIAL CONTRACTS







[NONE]





 





